



COURT OF APPEAL FOR ONTARIO

CITATION: Mott (Re), 2018 ONCA 404

DATE: 20180427

DOCKET: C64247

Strathy C.J.O., Watt and Epstein JJ.A

IN THE MATTER OF: Brandon Mott

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jonathan Fernandes, for the appellant

Katie Doherty, for the respondent
the
    Attorney General of Ontario

Julia A. Zamprogna Ball
è
s, for the respondent the Southwest Centre for Forensic Mental Health
    Care, St. Josephs Health Care London

Heard: April 25, 2018

On appeal against the disposition of the Ontario Review
    Board dated June 29, 2017.

REASONS FOR DECISION

[1]

On October 28, 2014, the appellant, Brandon Mott, was found not
    criminally responsible on account of mental disorder on a charge of theft
    under, contrary to the
Criminal Code
. He has been subject to the
    jurisdiction of the Ontario Review Board since that time. He is now 28 years
    old and has been diagnosed as suffering from a plethora of variegated
    psychological and neuropsychological illnesses.

[2]

In July 2015 the Board first ordered the appellant be detained. In June
    2016 the Board concluded that his detention was still necessary, and he was
    detained at the Southwest Centre for Forensic Mental Health, St. Josephs
    Health Care London (the Hospital) with privileges to enter the community with
    staff or an approved person and the ability to enter a substance abuse program.
    In September 2016, the appellant started to display signs of decomposition. He attempted
    to elope from the Hospital and exhibited behaviour consistent with symptoms of
    schizophrenia. However, the appellant also showed some improvement in certain
    areas.

[3]

In the review hearing that took place on June 21, 2017 the appellant
    conceded that he remained a significant risk to the community. A

joint
    submission

was put forward by the Hospital and agreed to by all parties
    that the appellants detention order continue with certain privileges. The Hospital
    recommended a disposition allowing the appellant to enter the community indirectly
    supervised and to have passes for up to 48 hours to enter the community
    accompanied by an approved person. The Hospital also recommended that the
    appellant attend and participate in a substance abuse treatment program. The
    Ministry of the Attorney General agreed with the Hospitals position. The only
    difference in the position taken by the appellant is that he wanted to have at
    least one 72 hour pass to stay with his mother in the community. Thus, the singular
    dispute before the Board was whether the appellant should receive 48 hour or 72
    hour passes into the community.

[4]

It was against this background that the Board considered the evidence of
    Dr. Desjardins, the appellants attending physician, and concluded that the
    appellant continued to be a significant threat to the safety of the public. The
    Board went on to recognize that the appellant had not been treated since May of
    2017, a situation that was about to change. The Board expressed the hope that
    upon receiving treatment the appellant would be able to participate in the
    privileges endorsed by the Hospital. Citing the evidence before it, with
    particular reference to that of the Hospital, the Board found that the most
    necessary and appropriate disposition was a detention order including the
    privileges requested by the Hospital, specifically: (i) the opportunity to
    enter the community of Elgin and Middlesex indirectly supervised; (ii) granting
    the appellant passes for up to 48 hours to enter the community of Southern
    Ontario accompanied by an approved person; and (iii) the opportunity for the
    appellant to participate in substance abuse treatment programs in Southern
    Ontario.

[5]

On appeal, the appellant attempts to resile from the joint position that
    a detention order should continue. He argues that the Board ignored his claims
    that his diagnosis is substance-induced psychosis, rather than a freestanding
    psychiatric issue. He submits that the Board misapprehended the evidence of his
    view of the connection between his use of drugs and psychotic symptoms, and
    mistakenly drew a negative inference concerning his insight into his illness.

[6]

We disagree. The Board was clearly aware that the appellant had long
    maintained that his psychotic behaviour was related to his illicit drug use. The
    Board was entitled to accept Dr. Desjardins view regarding the appellants
    diagnosis and conclude that his self-diagnosis evidenced his lack of insight into
    the nature of his mental illness. Moreover, the evidence before the Board was
    that the appellant suffered from a major mental illness, whatever the cause. There
    was ample evidence regarding the appellants mental status at the time of the
    hearing that provided an evidentiary foundation for the Boards findings: we
    see no indication that the Board ignored any relevant evidence.

[7]

The Boards conclusion that the appellant was a significant threat
    discloses no error. The Board was entitled to rely and act on counsels
    acknowledgment that the significant threat standard had been met: see
Kelly
    (Re)
,
2015 ONCA 95, at para. 6. In
Osawe (Re)
,
2015
    ONCA 280, this court recognized the important role joint submissions play in
    proceedings before the Ontario Review Board. We agree that the Boards
    procedures should encourage the use of joint submissions.

[8]

Against this background, the Board treated the significant risk issue in
    a sensible manner. Because the issue was not contested the Board did not
    belabour the question of significant risk in its reasons. However, the Boards
    finding of significant risk was nonetheless clear. Having considered all of the
    evidence, including that of the Hospital, the Board was satisfied that the
    appellant remained a significant threat to the safety of the public.

[9]

In these circumstances we are not persuaded that there is any basis to
    interfere with the Boards disposition.

[10]

Accordingly,
    the appeal is dismissed.

G.R. Strathy C.J.O.

David Watt J.A.

Gloria Epstein J.A.


